Citation Nr: 1113414	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  10-40 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from November 1950 to November 1952.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2010).

For the reasons indicated below, the Board must remand this matter to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran is seeking entitlement to financial assistance in the purchase of an automobile and adaptive equipment, or for adaptive equipment only.  

After reviewing the Veteran's claims file, the Board finds there is a further duty to assist the Veteran in this matter.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

A certificate of eligibility for financial assistance in the purchase of an automobile and adaptive equipment will be awarded to a Veteran who is receiving compensation for service-connected disability due to: (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye.  For adaptive equipment eligibility only, ankylosis of one or both knees or one or both hips also qualifies a claimant.  38 U.S.C.A. §§ 3901, 3902 (West 2002 & Supp. 2010); 38 C.F.R. § 3.808 (2010).

For VA purposes, "loss of use of a hand or foot" is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis. 38 C.F.R. §§ 3.350(a)(2)(i), 4.63.

In this case, service connection has been established for lumbar spine degenerative joint disease, evaluated as 10 percent disabling.

A June 2009 letter from the Veteran's private physician noted that the Veteran had a variety of medical conditions, including Parkinson's vs. pseudo-Parkinson's and multilevel degenerative disc disease with spinal stenosis, dextroscoliosis, and degenerative joint disease.  The private physician also noted that the Veteran used a power wheelchair for most all activities of daily living, and that he could not propel himself with a manual wheelchair, and was to unsteady and weak to use a walker except for very short distances.  

A January 2010 VA examination of the spine reported that the Veteran used a scooter secondary to Parkinson's disease.  Physical examination revealed that the Veteran was only able to stand with the examiner's assistance.  The report noted that back pain was evidenced by the Veteran's statements, grimacing, and guarding of the spine.  The report also noted that the Veteran could not walk further than ten feet without stopping due to pain.  

After reviewing the evidence of record, it is unclear just what condition or conditions is responsible for the Veteran's inability to ambulate any significant distance.  Under these circumstances, the RO must attempt to update the Veteran's treatment records and schedule him for a current VA examination to ascertain the severity of his service-connected lumbar spine degenerative joint disease.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (observing that when it is not possible to separate the effects of a service-connected condition and a nonservice-connected condition, the provisions of 38 C.F.R. § 3.102 mandates that reasonable doubt on any issue was to be resolved in the Veteran's favor, and that all signs and symptoms be attributed to the service-connected condition), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (finding that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so);  see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (if VA provides the Veteran with an examination, the examination or opinion must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for his service-connected lumbar spine degenerative joint disease since May 2010.  The RO must then obtain copies of these medical treatment records.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain the identified records, the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) notify the Veteran that that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the RO must afford the Veteran the appropriate VA examination(s) to determine the scope and severity of his service-connected lumbar spine degenerative joint disease.  The claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the service and post-service treatment records, and with consideration of the Veteran's statements as to observable symptoms, the examiner must specifically state whether the Veteran's service-connected lumbar spine degenerative joint disease results in or is analogous to: (1) loss or permanent loss of use of one or both feet; or (2) loss or permanent loss of use of one or both hands; or (3) permanent impairment of vision of both eyes, with central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; or (4) ankylosis of one or both knees or one or both hips.  The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed.

3.  The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of his claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

6.  THE VETERAN'S APPEAL IS ADVANCED ON THE DOCKET.  This claim must be afforded expeditious treatment.  All claims remanded by the Board or by the 
Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



